                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8                                          SAN JOSE DIVISION

                                   9
                                         UNITED STATES OF AMERICA,
                                  10                                                         Case No. 5:13-cr-00736-EJD-1
                                                        Plaintiff,
                                  11                                                         ORDER REQUESTING RESPONSE TO
                                                 v.                                          DEFENDANT’S MOTION TO
                                  12                                                         VACATE, SET ASIDE OR CORRECT
Northern District of California
 United States District Court




                                         SANJIV KAKKAR,                                      SENTENCE UNDER 28 U.S.C. § 2255
                                  13
                                                        Defendant.                           Re: Dkt. Nos. 201, 203
                                  14

                                  15          On November 8, 2016, Defendant Sanjiv Kakkar was found guilty of one count of making

                                  16   false statements to a bank in violation of 18 U.S.C. § 1014 and six counts of wire fraud. Dkt. No.

                                  17   151. On April 10, 2017, Defendant was sentenced to 48 months on each count, to be served

                                  18   concurrently. Dkt. No. 166.

                                  19          Presently before the Court is Defendant’s motion to vacate, set aside or correct his

                                  20   sentence, which was filed on August 26, 2019. Dkt. No. 201. Defendant contends his motion is

                                  21   timely, having been filed within one year of the date after the Ninth Circuit denied his petition for

                                  22   panel rehearing. Dkt. No. 203; see also Clay v. United States, 537 U.S. 522, 532 (2003) (“We

                                  23   hold that, for federal criminal defendants who do not file a petition for certiorari with this Court on

                                  24   direct review, § 2255’s one-year limitation period starts to run when the time for seeking such

                                  25   review expires.”).

                                  26          Pursuant to 28 U.S.C. § 2255, a federal prisoner may move to vacate, set aside, or correct a

                                  27
                                       Case No.: 5:13-cr-00736-EJD-1
                                  28   ORDER REQUESTING RESPONSE TO DEFENDANT’S MOTION TO VACATE, SET ASIDE
                                       OR CORRECT SENTENCE UNDER 28 U.S.C. § 2255
                                                                           1
                                   1   sentence by demonstrating (1) the sentence was imposed in violation of the Constitution or laws of

                                   2   the United States, (2) the court was without justification to impose such a sentence, (3) the

                                   3   sentence was in excess of the maximum authorized by law, or (4) that the sentence is otherwise

                                   4   subject to collateral attack. “Unless the motion and the files and records of the case conclusively

                                   5   show that the prisoner is entitled to no relief, the court shall cause notice thereof to be served upon

                                   6   the United States attorney, grant a prompt hearing thereon, determine the issues and make findings

                                   7   of fact and conclusions of law with respect thereto.” 28 U.S.C. § 2255(b).

                                   8          Liberally construed, Defendant’s claim for ineffective assistance of counsel and

                                   9   prosecutorial misconduct appear cognizable under § 2255 and merits a response from Plaintiff.

                                  10   Accordingly, the Court orders as follows:

                                  11      1. The Clerk shall serve a copy of this Order as well as a copy of Defendant’s motion and

                                  12          supporting materials upon the United States Attorney. The Clerk shall also serve a copy of
Northern District of California
 United States District Court




                                  13          this Order upon Defendant.

                                  14      2. Within sixty (60) days of the issuance of this Order, Plaintiff shall file with the Court and

                                  15          serve on Defendant an Answer showing cause why the requested relief should not be

                                  16          granted.

                                  17      3. If Defendant wishes to respond to the Answer, he shall do so by filing a traverse with the

                                  18          Court and serving it on Plaintiff within thirty (30) days of receipt of the Answer.

                                  19      4. Plaintiff may file a motion to dismiss on procedural grounds in lieu of an Answer within

                                  20          the same timeframe stated above. If Plaintiff files such a motion, Defendant shall file with

                                  21          the Court and serve on Plaintiff an opposition or statement of non-opposition within thirty

                                  22          (30) days of receipt of the motion, and Plaintiff shall file with the Court and serve on

                                  23          Defendant a reply within fifteen (15) days of receipt of any opposition.

                                  24      5. The Court advises Defendant that it is his responsibility to prosecute this case. Defendant

                                  25          is reminded that any and all communications with the Court must be served upon Plaintiff

                                  26          by mailing a copy of the document to Plaintiff. Defendant must also keep the Court and all

                                  27
                                       Case No.: 5:13-cr-00736-EJD-1
                                  28   ORDER REQUESTING RESPONSE TO DEFENDANT’S MOTION TO VACATE, SET ASIDE
                                       OR CORRECT SENTENCE UNDER 28 U.S.C. § 2255
                                                                           2
                                   1         parties informed of any change of address by filing a separate document captioned “Notice

                                   2         of Change of Address.”

                                   3         IT IS SO ORDERED.

                                   4   Dated: December 18, 2019

                                   5                                                ______________________________________
                                                                                    EDWARD J. DAVILA
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:13-cr-00736-EJD-1
                                  28   ORDER REQUESTING RESPONSE TO DEFENDANT’S MOTION TO VACATE, SET ASIDE
                                       OR CORRECT SENTENCE UNDER 28 U.S.C. § 2255
                                                                           3
